             Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 1 of 10



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                               UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   ARRESTEE DON KOLLMAR’S
13                                    SUPPLEMENTAL BRIEF IN SUPPORT OF
                                      RELEASE
14

15                                               DATE: MAY 17, 2019
                                                 TIME: 9:30 AM
16
                                                 THE HONORABLE KANDIS WESTMORE
17
                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 2 of 10



1                                     PRELIMINARY STATEMENT
2
            As directed, see ECF 14, Arrestee Donald Kollmar, by and through counsel, hereby files
3
     this Supplemental Brief answering the Court’s questions about the special circumstances of (1)
4
     the likely unusual delay in completing the extradition proceedings; (2) Canada’s extraordinary
5

6    delay in prosecution; and (3) the availability of bail in Canada.

7           A. Unusual Delay
8
            Based on the Ninth Circuit’s recognition that “‘unusual delay in the appeal process’ can
9
     constitute a special circumstance that justifies bail[,]” id. (citing Salerno v. United States, 878
10
     F.2d 317 (9th Cir. 1989) & In re Requested Extradition of Kirby, 106 F.3d 855, 863 (9th Cir.
11

12   1986)), the Court requested additional briefing on the question about “how appeals in this case

13   are likely to result in ‘unusual delay,’ in comparison to other cases.” ECF 14 at 1 (citing, e.g.,
14
     United States v. Taitz, 130 F.R.D. 442, 445-46 (S.D. Cal. 1990); see also In the Extradition of
15
     Santos, 473 F.Supp.2d 1030 (C.D. Cal. 2006) (finding unusual delay based, in part, on
16
     anticipated appeals that “could be complex and time-consuming”) (following Taitz).
17

18          Mr. Kollmar first notes the difficulty of the question based on the lack of information

19   available. While the Government most likely possesses statistics reflecting (1) the number of
20
     provisional warrants sought annually over the last 20 years (or any other relevant statistical
21
     sample, e.g., the 10 years, or the last 5 years); (2) the number of formal extradition requests
22
     presented annually of the same period; and (3) the length of time between the commencement of
23

24   each case (application for provisional arrest) and its conclusion (either favorable to the United

25   States (by way of extradition, voluntary return, waiver, or deportation) or favorable to the
26
     arrestee (by way of final decision by district court or appellate court, as applicable), 1 none of that
27

28          1
              It would be unthinkable that the Department of State does not document the requests it
     receives from Treaty Partners and the results then obtained in response to those requests. As the
                                                      1
                 Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 3 of 10



1    information is available to Mr. Kollar (or at least he couldn’t find it after a diligent search).
2
     Clearly, that type of statistical analysis would be useful, and one would hope that government
3
     counsel seeks, obtains, and produces those statistics by the time of the renewed bail hearing. In
4
     the absence of the production of such materials to the Court however, Mr. Kollmar respectfully
5

6    suggests that this factor should, on that basis alone, weigh in favor of his release, because one

7    would expect it to produce those materials if they favored the Government’s position. 2
8
             That said, Mr. Kollmar contends that the expected length of a case is directly proportional
9
     to the quality and quantity of colorable and/or meritorious legal issues. Put another way, cases
10
     with overwhelming evidence and/or a lack of defenses or legal challenges are disposed of more
11

12   quickly that cases with disputed evidence and/or several defenses and/or legal challenges. This

13   case falls into the latter camp.
14
             First, Mr. Kollmar denies the allegations in full, and denies engaging in any sexual
15
     activity with the complainant. In sum, he is innocent of the charges.
16
             And second, this case already presents a host of complex challenges that raise genuine
17

18   questions about the propriety of extradition here, including (1) whether dual criminality can be

19   established at all, because none of the three charges constituted federal crimes at the time they
20

21
     Justice Manual (“JM”) (formerly United States Attorney’s Manual (“USAM”) makes clear, the
22   Criminal Division’s Office of International Affairs (“OIA”) manages extradition requests in
     conjunction with the Department of State. See Ex. C at 9:15-210, 15-700 (for clarity of the
23
     record, we continue sequential lettering of exhibits in this release proceeding from the exhibits
24   presented with ECF 9).

25           2
               Mr. Kollmar likewise makes a due process clause demand for all information in the
     possession of the United States, including the Department of State and OIA, that would be
26
     favorable to him on the question of bail and the existence of facts that could support a finding of
27   a special circumstance. This favorable information must be turned over at the motion stage,
     where it could be useful, and this obligation extends to all agencies working with the United
28   States. See United States v. Gamez-Orduno, 235 F.3d 453 (9th Cir. 2000); United States v.
     Price, 566 F.3d 900 (9th Cir. 2009); Kyles v. Whitley, 514 U.S. 419 (1995).
                                                      2
              Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 4 of 10



1    allegedly occurred, see ECF 9 at 10:8-11:22, and two of the three still do not, see id., at 11:1-7;
2
     (2) whether the dual criminality provision of the applicable Treaty, which bases dual criminality
3
     on “the laws of both Contracting Parties[,]” supports a bar to extradition based on the Treaty’s
4
     language and applicable federal law, see Theron v. United States, 832 F.2d 492, 496 (9th Cir.
5

6    1987), cert. denied, 486 U.S. 1059 (1988), abrogated on other grounds, United States v. Wells,

7    519 U.S. 482, 486 n.3 (1997) (a Treaty’s reference to the laws of the “Contracting Part[ies]”
8
     directs courts to apply federal, not state law, as the rule of decision), (3) whether, under the
9
     express provisions of the Treaty (see Ex. A, Article 10), ex post facto and dual criminality
10
     principals bar extradition based on conduct that preceded federal proscription, viz., “[e]xtradition
11

12   shall be granted only if the evidence be found sufficient …. [t]o justify his committal for trial if

13   the offense of which he accused had been committed in its territory[;]” and (for now), see United
14
     States v. Wathne, 2008 WL 4344112 (N.D. Cal. Sept. 22, 2008); and (4) whether the due process
15
     clause provides protection against extradition a one of the “remedies and resources provided” by
16
     the laws of “the requested State[,]” see Ex. A (Article 8), where the allegations were formalized
17

18   more than 40 years after the alleged conduct.

19          While the parties dispute one another’s contentions on these issues, it is appropriate to
20
     observe that each of these issues is colorable, and no binding authority has yet resolved any of
21
     them. As a result, the likelihood of an appeal on the bail decision, as well as an appeal on the
22
     merits decision, is high.
23

24          Thus, even assuming that the extradition decision from this Court issues in July 2019, it’s

25   reasonable to estimate that the decision on appeal by the assigned United States District Judge
26
     and then by the Ninth Circuit will almost certainly take in excess of one year, and even up to two
27
     or more. See Taitz, 130 F.R.D. at 446 (finding “unusual delay” special circumstance because
28

                                                       3
                Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 5 of 10



1    even it “[i]f th[e] court were to decide the extradition request today, the various district and
2
     circuit court proceedings would likely last for as long as two years. Taitz would have to be
3
     incarcerated during this lengthy period”); 3 Kirby, 106 F.3d at 857 (fugitives arrested in 1992,
4
     1993, and 1994; extradition appeal decided by Ninth Circuit in February 1997). Mr. Kollmar
5

6    respectfully contends that the legal issues presented above alone, even without being able to

7    assess the extradition package Canada is preparing, support deeming Taitz’s prognostication
8
     persuasive in this case.
9
            In sum, Mr. Kollmar respectfully contends the appeals in this case will likely result in
10
     unusual delay, and thus supports the finding of a special circumstance.
11

12          B. Delay in Prosecution

13          In United States v. Castaneda-Castillo, 739 F.Supp.2d 49, 57-58 (2010), the requesting
14
     country (Peru), did not pursue its case against the alleged fugitive for 25 years. The court
15
     assessed this “very lengthy delay[,]” and noted the turmoil in Peru during the preceding 25 years
16
     “may [make it] appropriate to ignore the [seven] years under President Fujimori[,]” id. at 52, 58,
17

18   and then reasoned as follows:

19                  However, there is no explanation for the three year delay between
                    the issuance of the Order Commencing the Investigation of a Case
20
                    on May 31, 2005 and Peru’s Formal Extradition Request on
21                  September 3, 2008. Nor is there any explanation for the additional
                    two years it took for the United States, on behalf of Peru, to
22                  actually seek Castaneda–Castillo’s provisional arrest on March 9,
                    2010. For these five years, Castaneda–Castillo was actively
23
                    pursuing his amnesty petition, and was incarcerated. If Peru
24                  wanted to locate him, he was easily found. Even ignoring the fact
                    that charges were not brought against Castaneda-Castillo until a 20
25                  year statute of limitations was about to expire, the only conclusion
26

27
            3
              Judge Moskowitz’s prescience is established by the record. Nearly a year later, the case
28   had not come to a decision even in the district court. United States v. Taitz, 134 F.R.D. 288
     (S.D. Cal. 1991).
                                                      4
                Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 6 of 10



1                    which this court can reach is that Peru has ‘not made prosecution
                     of this offense a priority.’ Chapman, 459 F.Supp.2d at 1027.[4]
2

3    Id. at 58 (emphasis added). It thus found that “[t]his factor[—a five year

4    delay—]weighs very heavily in favor of release.”
5
            As noted, Chapman held similarly. There, the court found as a special circumstance the
6
     “lack of any diplomatic necessity for denying bail [because] Mexico has not made prosecution of
7
     this offense a priority.” 4.Supp.2d at 1027. Rather, “Mexico waited three years before bringing
8

9    extradition proceedings against the Respondents, during which Respondents were living openly

10   and notoriously, aware of the charges against them in Mexico.” Id. (emphasis added).
11
            Similarly, in Wroclawski v. United States, 634 F.Supp.2d 1003, 1008 (D. Ariz. 2009),
12
     then-District Judge Murguia found the unexplained 12-year delay between the time Poland
13
     charged the petitioner with extraditable crimes and Poland’s pursuit “constitute[d] a special
14

15   circumstance” in favor of release.

16          The facts in this case are far more compelling than the three presented. First, there is the
17
     20-year delay between the alleged conduct and the complainant’s report to the authorities, see
18
     ECF 1 (Complaint) ¶¶ 7(d), 7(e) & 7(e*). 5 Even if we put that first 20-year delay aside, there
19
     was then a second 20-year delay, until 2017, before the “Canadian authorities observed a
20

21   photograph of a man named Don Kollmar on a spiritual website advertising ‘Complete Self

22

23
            4
24              In re Extradition of Chapman, 459 F.Supp.2d 1024 (D. Haw. 2006).
            5
25            As noted in ECF 9, see n.2, it appears that the Complaint intended to label this second
     subparagraph 7(e) as subparagraph as 7(g), because following subparagraphs 7(e) and 7(f), the
26
     Complaint then labels the next two subparagraphs 7(e) and 7(f) for the second time. Mr.
27   Kollmar follows the convention of ECF 9, and marks the second iterations of subparagraphs 7(e)
     and 7(f) with a superscript asterisk (*) to identify them as the second of the two identically-
28   labeled subparagraphs.

                                                      5
                Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 7 of 10



1    Attunement.’” Id. ¶ 7(f*). 6 But even then, Canada did not make this case a priority, and the
2
     Complaint establishes no further activity for the next 16 months, when, on November 28 2018, a
3
     justice of the peace issued an Information raising the allegations at bar. Id. ¶ 6. One month later,
4
     on December 24, 2018, Canada then issued a warrant for his arrest. Id. ¶ 7.
5

6           All told, Canada did not pursue Mr. Kollmar in any manner for more than 21 years.

7    Under the persuasive authority presented by Casteneda-Castillo, Chapman, and Wroclawski, this
8
     extraordinary, unexplained delay establishes Canada’s inattention and lack of priority with
9
     respect to this case. This delay, and the lack for diplomatic necessity this inaction proves,
10
     provides a special circumstance in favor of release. 7
11

12                C. Availability of Bail in Extradition Cases

13          The availability of bail in Canada, and Canadian practices, also establish a special
14
     circumstance that supports release on bail. The persuasive authority in Taitz does not stand
15
     alone. See Wroclawski, (availability of bail in Poland constituted special circumstance); In the
16

17
            6
18              Importantly, using the search terms “Don Kollmar Complete Self Attunement” leads, as
     its first hit, to the following webpage: http://www.csaprocess.com/who.html. That page
19   discussed Don Kollmar. But searching the internet archives (web.archive.org) reflects that this
     website, including naming Don Kollar within it, was available on the worldwide web since at
20
     least July 11, 2009, viz., nearly 10 years ago. See
21   https://web.archive.org/web/20090711183633/http://csaprocess.com/resources_cds.html
     Apparently, Canada hasn’t been looking for Don Kollmar at all.
22             Mr. Kollmar respectfully contends that his daily presence on the internet for the past
     decade further establishes that he has been living openly, and has “made no effort to hide his
23
     whereabouts.” Wroclawski, 634 F.Supp.2d at 1008. Certainly, the Government has presented
24   zero evidence to suggest that Mr. Kollmar ever knew about these allegations, much less that he
     knew about them when he left Canada (which, likewise, the Complaint is silent upon), much less
25   that he has ever attempted to shield his whereabouts in any manner whatsoever. In fact, the
     Complaint establishes the opposite: that his location was available by searching the internet.
26
            7
27           The Complaint is silent as to any efforts to seek Mr. Kollmar’s extradition from the
     Netherlands, a member of the European Union, which maintains an extradition treaty with the
28   United States. See Ex. D.

                                                      6
                Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 8 of 10



1    Matter of the Extradition of Kamel Nacif-Borge, 829 F.Supp. 1210 (D. Nev. 1993 (availability of
2
     bail in Mexico on the underlying offense constitutes a “special circumstance”); see also In re
3
     Gannon, 27 F.2d 362 (E.D.Pa.1928) (granting bail to an extraditee from Canada where bail
4
     available for the underlying offense in both Pennsylvania and Canada). 8
5

6           And Canada grants bail liberally in extradition cases. As Seth P. Weinstein, an

7    impressive Canadian attorney and expert on extradition—he literally co-authored the book, i.e.,
8
     Prosecuting and Defending Extradition Cases: A Practitioner’s Handbook” (2017, Emond)—
9
     declares:
10
                    bail is routinely granted to Canadian citizens in extradition cases,
11
                    and as well on appeal when the person sought had bail pending
12                  their committal hearing and there are arguable issues to advance.
                    In fact, bail in extradition cases is often granted on consent, i.e.,
13                  with the agreement of the prosecutor; as a result, those cases do not
                    result in judgments available for citation.
14

15   Declaration of Seth P. Weinstein (“Weinstein Decl.”) ¶ 9. 9

16          Even non-residents may obtain bail in extradition cases. For example, in United States
17
     v. Meng, 2018 BCSC 2255, a case where a non-resident was released following a contested bail
18
     hearing. In support of her detention, the requesting state had argued in that case that the person
19
     sought in that case had an incentive to flee due to the potentially lengthy incarceration she
20

21   would face in the United States if she were extradited and convicted there. Further, that the

22   person sought did not have a significant connection with the jurisdiction, and that she has
23
            8
24            As the Court in In the Matter of the Extradition of Kamel Nacif-Borge held, Gannon
     ruled that the availability of bail in Canada “constituted a special circumstance worthy of bail[.]”
25   829 F.Supp. at 1221. This is true even though “Gannon does not use the phrase ‘special
     circumstances,’ because it cited to Wright, which establishes this standard.” Id. Thus “Gannon
26
     granted bail because of the availability of foreign bail.” Id.
27
            9
              Mr. Weinstein also establishes the accuracy of Mr. Kollmar’s prior recitation with
28   respect to the availability of bail in extradition cases in Canada. Id. (addressing ECF 9 at 14).

                                                      7
             Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 9 of 10



1    substantial financial resources that make the imposition of bail conditions, including substantial
2
     sureties, ineffective in ensuring her court attendance.
3
            In United States of America v. Hillis, 2018 ONSC 5360, the person sought, a Canadian
4
     citizen, was released pending his extradition hearing for allegations involving the sexual assault
5

6    of three young girls in Minnesota.

7           The Court should also examine the other cases attached to Mr. Weinstein’s declaration.
8
     See also Weinstein Decl. ¶¶ 12-20 (discussing cases). Those cases establish the regularity of
9
     bail in Canadian extradition case, even in serious cases. See United States of America v.
10
     Ruggeberg, 2005 BCSC 113 (CanLII) (person sought for extradition on allegations of rape by
11

12   gunpoint 25 years earlier; bail initially denied, but then permitted upon presentation of better

13   release plan); United States of America v. Rockwell, 2013 ABCA 444 (person sought was
14
     wanted in the U.S. for child pornography offences; he was a dual citizen who was released on
15
     bail as he appealed his committal order); Republic of France v. Diab, 2009 CanLII 26600 (the
16
     accused’s extradition arose from allegations of murder (four counts) and attempted murder (40
17

18   counts) arising from allegations that he was responsible for the bombing of a synagogue in

19   Paris in 1980; he was a Canadian citizen, who lived a transient lifestyle with roots in many
20
     countries; released him on bail pending his extradition hearing, released again pending appeal);
21
     Republic of France v. Wang, 2014 BCSC 2689 (person sought wanted in France on charges of
22
     money laundering and conspiracy to launder the proceeds of crime; he was not ordinarily a
23

24   resident of Canada, and released on bail despite strong case in support of extradition); United

25   States of America v. Ellington 2018 BCSC 1962 (person’s extradition sought for allegations of
26
     trafficking drugs and where he faced a mandatory minimum ten year sentence); United States
27
     of America v. Virdi 2016 BCCA 315 (person sought for the imposition of sentence; he had
28

                                                       8
             Case 4:19-mj-70677-MAG Document 23 Filed 05/16/19 Page 10 of 10



1    signed a plea agreement in Washington State, then fled prior to sentencing; bail granted
2
     pending his application to seek leave to appeal committal order); United States of America v.
3
     McGowan 2017 CanLII 94952 (Ont. C.A.) (person sought released on bail pending his appeal
4
     and pending his extradition hearing where he was charged in Illinois for drug trafficking);
5

6    United States of America v. Deland and Singh, 2017 QCCS 3379 (CanLII) (accused were

7    charged in New York with weapons trafficking and firearm exportation offenses; released on
8
     bail pending their extradition). 10
9
                                              CONCLUSION
10
             For these reasons, the reasons previously presented, see ECF 9, and the additional
11

12   declarations of Marie Louise Kollmar-Stienen, Christopher Kirkham, Samantha Good, Peter

13   Capuciati, and Harvey Sternberg, the Court should either release Mr. Kollmar on his own
14
     recognizance based on the lack of probable cause, or should admit him to bail based on the
15
     unlikelihood of flight, and the special circumstances presented.
16
                                                   Respectfully submitted,
17

18   DATED: May 16, 2019                           COLEMAN & BALOGH LLP

19                                                        /s/ E A Balogh
                                                   ETHAN A. BALOGH
20
                                                   235 Montgomery Street, Suite 1070
21                                                 San Francisco, CA 94104

22                                                 Attorneys for Arrestee
                                                   DONALD KOLLMAR
23

24

25

26

27
             10
               In Deland, the judge rejected the prosecutor’s argument that the accused were flight
     risks because they were facing serious sentences: “the Court cannot agree that the risk of flight
28   is serious….that reasoning would render bail exceptional in the extradition process[.]” Put
     another way, the Court did not find bail as exceptional in these circumstances.
                                                      9
